DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on May 12, 2021 have been entered. Applicant amended claims 1, 6, 10-13, 16, and 17 and cancelled claim 18. Claims 1-17 and 19 remain pending in the application.
Response to Arguments
Applicant’s arguments filed on May 12, 2021 with respect to the Non-Final Office Action dated February 12, 2021 have been fully considered and they are persuasive in regard to the objection to the drawings and the 35 U.S.C. 112(b) rejections but they are not persuasive to the objection to the specification and the 35 U.S.C. 103 rejections.  Therefore, 
Previous objection to the drawings are withdrawn.
Previous 35 U.S.C. 112(b) rejections are withdrawn.
Applicant asserts, in page 11 of applicant’s remarks, “The Office admits that both CN106953901B and CN104618219A fail to disclose "determine, in response to that transmission of data with location information currently being acquired from the target second server cluster is interrupted, a target second location information group in a pre-stored second location information group set based on the location information," and "select the second location information from the target second location information group as target second location information; and continue to acquire data from a storage location indicated by the target second location information in the second server cluster corresponding to the target second location information" as recited in claim 1 of the present application.”

Applicant subsequent arguments are addressed in the above response. 
The Examiner contends that the combination of the prior art reads on the claimed limitation. 
It appears that Applicants are interpreting the claims very narrow without considering the broad teaching of the combined references to meet the claimed language. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." >The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard: The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004).  
In view of such, the rejection is maintained as follows:

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over translated Chinese Patent Publication No. CN106953901B, hereinafter, CN106953901B, in view of translated Chinese Patent Publication No. CN104618219A, hereinafter, CN104618219A, further in view of Goldszmidt et al (US Patent No. 6195680), hereinafter, Goldszmidt.
Regarding claim 1:
CN106953901B teaches:
A system for processing data, comprising a first client, [[a data synchronization terminal]], and a second client; wherein (paragraph 0043 teaches message publishing terminal (first client) and a message subscription terminal (second client) as stated “The system includes a message publishing terminal, a message server cluster, a message subscription terminal and a distributed coordination service cluster” ): 
the first client is configured to receive a data sending instruction, and send data indicated by the data sending instruction to a first server cluster in a first server cluster group (paragraph 0043  teaches a message server cluster (first server cluster).  Paragraph 0065, teaches message publisher sends the message (data) to the message server  as stated “The message publishing terminal synchronizes the local Topic routing information with the coordination subsystem regularly, and then uses the Topic routing information to determine which message server the message should be sent to, thus achieving load balancing of the sender.”);
(paragraph 0048, lines 1-3,  teaches the data of the message server cluster is synchronized to a replication cluster (second server cluster) as stated “a replication cluster is added for each message server that stores fragmented messages (the replication cluster uses a redundant storage method to ensure data security”); and 
the second client is configured to acquire data from a target [[second]] server cluster, the target [[second]] server cluster belonging to the [[second]] server cluster group (paragraph 67 teaches message subscriber terminal is subscribe (configured) to receive data related to the subscribed topic. Paragraph 0068 teaches the message subscriber pulls (acquire) the data as stated “The message subscriber pulls the message to the message server”); 
[[determine, in response to that transmission of data with location information currently being acquired from the target second server cluster is interrupted]], a target second location information group in a pre-stored second location information group set based on the location information, wherein each piece of second location information included in each second location information group of the second location information group set corresponds to a different second server cluster in the second server cluster group, and the target second location information group contains second location information matching the location information (paragraph 0052 teaches messages are stored according to topic fragment in the message server cluster  and replication cluster as stated “Messages are stored in different logical queues according to different topics. The logical queue is equivalent to a dictionary directory to specify the offset position of the message in the real physical file. At the same time, as shown in Figure 3, the message will be in the asynchronous replication thread. R copies are stored in different storage nodes”. Therefore, for a particular message, there are two storage location information i.e.  storage location information in a sever of the message server cluster and  storage location in a server of the replication cluster. See paragraph 0054 as well); 
CN106953901B does not teach:
a data synchronization terminal ,
the second client is configured to acquire data from a target second server cluster.
In the same field of endeavor, CN104618219A teaches:
a data synchronization terminal (paragraph 0070, lines 1-3, teaches a synchronization module for synchronizing data from first storage party to second storage party as stated “the synchronization module 620 synchronizes the one or more pieces of data to one or more second storage parties located in the third equipment room by the one or more first storage parties to be stored locally in the third equipment room”),
the second client is configured to acquire data from a target second server cluster (paragraph 0071 teaches the subscriber acquire the data from the second storage party as stated “the data transmission process of the issuer (first machine room)→first storage party (second computer room)→second storage party (third computer room)→subscriber (third computer room) is realized.” ).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify CN106953901B to incorporate the teaching of CN104618219A to include a synchronizing terminal to synchronize the message/data between message server cluster and replication cluster and to modify enable replication cluster to act as a source of acquiring data by the subscriber.  One would be motivated to do so to avoid single point of failure and to have better load balancing (paragraph 0048 and 0077 of CN106953901B).
CN106953901B does not explicitly teach:
 determine, in response to that transmission of data with location information currently being acquired from the target second server cluster is interrupted, [[a target second location information (paragraph 0048 discuss about role the replication cluster to avoid single point of failure in general. CN106953901B does not specifically mention determination of interruption of data transmission while the message subscription terminal acquiring data from the message server cluster).
select [[the second location information from the target second location information group as target second location information]]; and continue to acquire data from the storage location indicated by [[the target second location information in the second server cluster corresponding to the target second location information]].
Goldszmidt teaches:
 determine, in response to that transmission of data with location information currently being acquired from the target second server cluster is interrupted, a target second location information group in a pre-stored second location information group set based on the location information (Col. 7, lines 12-20, determining a secondary server due to failure of steaming from a primary server as  stated “the structure 1.9 includes a client ID 1.91 which identifies a client 1.8; a primary ID 1.94 which identifies a primary server 1.2 for serving the multimedia stream to the client 1.8; and a secondary ID 1.96 which identifies a secondary set of servers 1.6 which includes a secondary server 1.3 capable of serving this client in the event a failure is detected in the stream or the primary server 1.2”. See Fig. 5 step 5.1 as well).
select the second location information from the target second location information group as target second location information; and continue to acquire data from the storage location indicated by the target second location information in the second server cluster corresponding to the target second location information (Col. 9, lines 41-45, states “In steps 5.5 and 5.6 the control server selects a server from the set of alternate streaming servers, e.g., based on some load balancing heuristics. In step 5.7, the selected alternate streaming server 3.7 begins to provide the client with the real-time multimedia streams and the alternate SS becomes the new primary SS”).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify CN106953901B to incorporate the teaching of Goldszmidt about determining the a multimedia streaming failure from a streaming server and selecting an alternate streaming sever for the same multimedia streaming and continue streaming.  One would be motivated to do so to provide continuation of streaming/message even one streaming/message server failure (see Col. 7, lines 67-68 and Col. 10, lines 1-3).
As to claim 2, the rejection of claim 1 is incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claim 1 as shown above.
CN106953901B further teaches wherein each piece of second location information in the second location information group set corresponds to a piece of first location information, and the first location information is information stored in a first server cluster about a storage location of data indicated by each piece of second location information stored in the second location information group (see at least paragraph 0075 teaching each message in at least two locations, in the message server cluster and in the replication cluster as stated “This index storage data structure splits large files into small files to improve persistence performance. In addition, in order to ensure high availability, the message server adopts a master-slave architecture. Each message server synchronizes message data to other nodes to prevent a single point of failure from causing message loss”.).
As to claim 3, the rejections of claims 1 and 2 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claims 1 and 2 as shown above.
CN106953901B further teaches wherein the second client is further configured to: determine a target corresponding relationship in a pre-stored corresponding relationship list, wherein each corresponding relationship in the corresponding relationship list comprises second location information (see at least paragraph 0077).
As to claim 4, the rejections of claims 1, 2, and 3 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claims 1, 2, and 3 as shown above.
CN106953901B further teaches:
 wherein the location information comprises an index number, and the second location information included in each corresponding relationship of the corresponding relationship list comprises a first index number (see at least paragraph 0054); and 
the second client is further configured to: search the corresponding relationship list for a corresponding relationship in which the included second location information is the same as the location information; and search, in response to the corresponding relationship being not found, the corresponding relationship list for a corresponding relationship in which the included second location information comprises a target first index number, and use the found corresponding relationship in which the included second location information comprises the target first index number as the target corresponding relationship, wherein the target first index number satisfies any one of following conditions: closest to the index number and smaller than the index number, or closest to the index number and greater than the index number (see at least paragraph 0069).
As to claim 5, the rejections of claims 1, 2, 3, and 4 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claims 1, 2, 3, and 4 as shown above.

perform following processing: adding or subtracting the index number by a preset value to obtain an index number range, searching a corresponding relationship in which the included second location information comprises the target first index number among the corresponding relationships that the first index numbers in the included second location information are within the index number range in the corresponding relationship list, and using, in response to the corresponding relationship being found, the found corresponding relationship in which the included second location information comprises the target first index number as the target corresponding relationship; and increase the current preset value in response to that the corresponding relationship that the included second location information comprises the target first index number is not found, and continue to perform the processing (see at least paragraph 0075).
As to claim 6, the rejection of claim 1 is incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claim 1 as shown above.
CN106953901B further teaches wherein the system further comprises a monitoring terminal, configured to (paragraph 0073 teaches distributed coordination subsystem (monitoring terminal) ): 
monitor a load of each first server cluster in the first server cluster group, and feed the monitored load of each first server cluster in the first server cluster group back to the first client (paragraph 0046 states “When the publisher sends a message, it will query which message server the message should be sent to according to the topic to the routing information (select a message server to send through the following load balancing strategy”); and/or 
monitor a load of each second server cluster in the second server cluster group, and feed the monitored load of each second server cluster in the second server cluster group back to the second client (paragraph 0069 states “Preferably, when message subscribers pull messages, load balancing is performed”).
As to claim 7, the rejections of claims 1 and 6 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claims 1, and 6 as shown above.
CN106953901B further teaches wherein the second client is further configured to: obtain a candidate second server cluster group based on the target second location information group; select, based on the latest received load of each candidate second server cluster in the candidate second server cluster group, a candidate second server cluster from the candidate second server cluster group, and use the second location information in the target second location information group corresponding to the selected candidate second server cluster as target second location information (see at least paragraph 0077).
As to claim 8, the rejections of claims 1, 6, and 7 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claims 1, 6, and 7 as shown above.
CN106953901B further teaches wherein some of the second server clusters in the second server cluster group are deployed in a given machine room, and the second client has corresponding machine room information; and the second client is further configured to: determine whether non-overload candidate second server clusters exist among the candidate second server clusters deployed in a machine room indicated by the machine room information in the candidate second server cluster group, and select, in response to that non-overload candidate second server clusters exist, a candidate second server cluster having a minimum load from the non-overload candidate second server clusters (see at least paragraph 0077).
As to claim 9, the rejections of claims 1, 6, 7, and 8 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claims 1, 6, 7, and 8 as shown above.
CN106953901B further teaches wherein the second client is further configured to: select, in response to that non-overload candidate second server clusters do not exist, a non-overload candidate second server cluster having a minimum load from the candidate second server clusters not deployed in (see paragraph 0077).
As to claim 10, the rejections of claims 1 and 6 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claims 1, and 6 as shown above.
CN106953901B further teaches wherein the monitoring terminal is further configured to: 
send, when monitoring that a first server cluster in the first server cluster group is overloaded, a first cluster switching instruction to at least one first client in a first client group currently connected to the first server cluster (see paragraph 0073); and/or 
send, when monitoring that a second server cluster in the second server cluster group is overloaded, a second cluster switching instruction to at least one second client in a second client group currently connected to the second server cluster (see paragraph 0077).
As to claim 11, the rejections of claims 1, 6, and 10 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claims 1, 6, and 10 as shown above.
CN106953901B further teaches wherein the first client is further configured to: switch, in response to receiving the first cluster switching instruction sent by the monitoring terminal, from the currently connected first server cluster to the first server cluster indicated by the received first cluster switching instruction (see at least paragraph 0050).
As to claim 12, the rejections of claims 1, 6, and 10 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claims 1, 6, and 10 as shown above.
CN106953901B further teaches wherein the second client is further configured to: switch, in response to receiving the second cluster switching instruction sent by the monitoring terminal, from the currently connected second server cluster to the second server cluster indicated by the received second cluster switching instruction (see at least paragraph 0050).
Claim 16 is directed towards a method performed by the system of claim 1. Accordingly, it is rejected under similar rationale.  
Claim 17 is directed towards an apparatus comprising at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, performing the method of claim 16. Accordingly, it is rejected under similar rationale.  
Claim 19 is directed towards non-transitory computer-readable storage medium, storing a computer program performing the method of claim 16. Accordingly, it is rejected under similar rationale.  
Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106953901B, in view of CN104618219A, hereinafter, CN104618219A, further in view of Goldszmidt , and further in view of Shuster (US PGPUB No. 20020091825), hereinafter, Shuster.
As to claim 13, the rejections of claims 1 and 6 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claims 1, and 6 as shown above.
CN106953901B does not teaches:
 wherein the monitoring terminal is further configured to: 
send, when monitoring that bandwidth utilization of a first server cluster in the first server cluster group exceeds a threshold, a first speed limit instruction comprising a first transmission speed to at least one first client in the first client group currently  connected to the first server cluster ; and/or
 send, when monitoring that bandwidth utilization of a second server cluster in the second server cluster group exceeds the threshold, a second speed limit instruction comprising a second transmission speed to at least one second client in the second client group currently connected to the second server cluster.
Shuster teaches:
wherein the monitoring terminal is further configured to: 
(paragraph 0039, lines 3-10, states “Once bandwidth usage passes a specified amount (e.g., 95% of the cap, or 95 megabits out of a 100 megabit pipe), the software agent issues commands (either via a network connection, altering the contents of a shared file, or otherwise) that change the behavior of the web server to limit bandwidth based on a specified rule set. The rule set may limit the download speed”); and/or
 send, when monitoring that bandwidth utilization of a second server cluster in the second server cluster group exceeds the threshold, a second speed limit instruction comprising a second transmission speed to at least one second client in the second client group currently connected to the second server cluster (can be done using similar was as taught in paragraph 0039).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify CN106953901B to incorporate the teaching of Shuster about monitoring bandwidth utilization and setting a speed limit the speed exceed a specified limit.  One would be motivated to do so to improve bandwidth efficiency (paragraph 0003 of Shuster).
 As to claim 14, the rejections of claims 1, 6, and 13 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt and Shuster, teaches all the limitations of claims 1, 6, and 13 as shown above.
CN106953901B does not teaches wherein the first client is further configured to: send, in response to receiving the first speed limit instruction sent by the monitoring terminal, data using the first transmission speed included in the received first speed limit instruction .
(see at least paragraph 0039).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify CN106953901B to incorporate the teaching of Shuster about monitoring bandwidth utilization and setting a speed limit the speed exceed a specified limit.  One would be motivated to do so to improve bandwidth efficiency (paragraph 0003 of Shuster).
As to claim 15, the rejections of claims 1, 6, and 13 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt and Shuster, teaches all the limitations of claims 1, 6, and 13 as shown above.
CN106953901B does not teach wherein the second client is further configured to:157188.00106/122451454v.1Application No.: Not Yet Assigned8 Docket No.: 157188.00106  Amendment dated January 8, 2020First Preliminary Amendmentacquire, in response to receiving the second speed limit instruction sent by the monitoring terminal, data using the second transmission speed included in the received second speed limit instruction.
Shuster teaches wherein the second client is further configured to:157188.00106/122451454v.1Application No.: Not Yet Assigned8 Docket No.: 157188.00106  Amendment dated January 8, 2020First Preliminary Amendmentacquire, in response to receiving the second speed limit instruction sent by the monitoring terminal, data using the second transmission speed included in the received second speed limit instruction (see paragraph 0039).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify CN106953901B to incorporate the teaching of Shuster about monitoring bandwidth utilization and setting a speed limit the speed exceed a specified limit.  One would be motivated to do so to improve bandwidth efficiency (see paragraph 0003 of Shuster).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




	July 30, 2021

/KAMAL HOSSAIN/Examiner, Art Unit 2457  
                                                                                                                                                                                                      /YVES DALENCOURT/Primary Examiner, Art Unit 2457